UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 07-4253



UNITED STATES OF AMERICA,

                                                 Plaintiff - Appellee,

          versus


THOMAS J. MACWILLIAMS,      a/k/a   Greg,   a/k/a
Corporal George,

                                                Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Clarksburg. Irene M. Keeley, Chief
District Judge. (1:06-cr-00059-IMK)


Submitted:   November 15, 2007              Decided: November 20, 2007


Before WILLIAMS, Chief Judge, and MOTZ and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jonathan D. Fittro, Clarksburg, West Virginia, for Appellant.
Sharon L. Potter, United States Attorney, Shawn Angus Morgan,
Assistant United States Attorney, Clarksburg, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Thomas J. MacWilliams appeals his 151-month sentence

following his guilty plea and conviction for maintaining a place

for   the    manufacture   of    marijuana.    Counsel   filed   a     brief   in

accordance with Anders v. California, 386 U.S. 738 (1967), raising

one   issue,     but   stating   that   in    his   opinion,   there    are    no

meritorious issues for review.           MacWilliams was advised of his

right to file a pro se brief, and has done so.           The Government also

filed a responding brief arguing that MacWilliams waived his right

to appeal his sentence, and that in the alternative, MacWilliams’

sentence was reasonable.         Finding MacWilliams validly waived the

right to appeal his sentence, we dismiss his appeal.

              The Government contends that MacWilliams waived his right

to appeal any sentence based on an adjusted offense level of

thirty-three or below. This court reviews the validity of a waiver

de novo, United States v. Brown, 232 F.3d 399, 403 (4th Cir. 2000),

and will uphold a waiver of appellate rights if the waiver is valid

and the issue being appealed is covered by the waiver.                   United

States v. Blick, 408 F.3d 162, 168 (4th Cir. 2005).              A waiver is

valid if the defendant's agreement to the waiver was knowing and

voluntary.      United States v. Marin, 961 F.2d 493, 496 (4th Cir.

1992); United States v. Wessells, 936 F.2d 165, 167 (4th Cir.

1991).      Generally, if a district court fully questions a defendant




                                    - 2 -
regarding his waiver of appellate rights during the Fed. R. Crim.

P. 11 colloquy, the waiver is valid.           Wessells, 936 F.2d at 167-68.

           The district court conducted a thorough Rule 11 colloquy

and specifically questioned MacWilliams about whether he understood

he was waiving his right to appeal a sentence below the adjusted

offense level specified in the plea agreement.                      MacWilliams’

sentence of 151 months was properly calculated based upon an

adjusted offense level below thirty-three, thereby activating the

appellate waiver.        The record established that MacWilliams made a

knowing and voluntary waiver of his appellate rights and the waiver

provision should be enforced, thus, precluding MacWilliams’ Anders

sentencing challenge.

           MacWilliams argues in his pro se filing that he was

coerced   into       pleading   guilty   and   that   the   court     improperly

calculated     his    sentence,    including    application    of    the   career

offender guideline.         As discussed above, the sentencing claims are

foreclosed by MacWilliams’ validly entered plea and its waiver

provision. The record does not demonstrate that MacWilliams’ plea,

or the waiver of appellate rights contained in his plea agreement,

was not knowing and voluntary.

           Accordingly, we dismiss MacWilliams’ appeal based upon

the   waiver    in    his   plea   agreement,    which   was   knowingly     and

voluntarily entered.         In accordance with Anders, we have reviewed

the entire record in this case and have found no meritorious issues


                                     - 3 -
for appeal. This court requires that counsel inform his client, in

writing, of his right to petition the Supreme Court of the United

States for further review.   If the client requests that a petition

be filed, but counsel believes that such a petition would be

frivolous, then counsel may renew his motion in this court for

leave to withdraw from representation. Counsel’s motion must state

that a copy thereof was served on the client.

           We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                         DISMISSED




                               - 4 -